Order filed March 26, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00838-CR
                                   ____________

                     JEREL CHINEDU IGBOJI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCR-072102

                      ABATEMENT ORDER

      The trial court has notified this court that portions of the reporter’s record
have been lost or destroyed.      Rule 34.6(f) of the Texas Rules of Appellate
Procedure provides that an appellant is entitled to a new trial when the reporter’s
record or exhibits are lost, under the following circumstances:

      (1) if the appellant timely requested a reporter’s record;
      (2) if, without the appellant’s fault, a significant exhibit or a
      significant portion of the court reporter’s notes and records has been
      lost or destroyed;
      (3) if the lost, destroyed, or inaudible portion of the reporter’s record,
      or the lost or destroyed exhibit, is necessary to the appeal’s resolution;
      and
      (4) if the lost, destroyed or inaudible portion of the reporter’s record
      cannot be replaced by agreement of the parties, or the lost or
      destroyed exhibit cannot be replaced either by agreement of the
      parties or with a copy determined by the trial court to accurately
      duplicate with reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f).

      Accordingly, the trial court is directed to conduct a hearing to determine the
following: (1) whether appellant timely requested a reporter’s record; (2) whether,
without the appellant’s fault, Court’s Exhibit No. 2 has been lost or destroyed;
(3) whether Court’s Exhibit No. 2 is necessary to appellant’s appeal; and
(4) whether the parties can agree on replacement of the missing exhibit, or (5) if
the trial court can determine that the missing portions of the reporter’s record can
be replaced by agreement. The court is directed to reduce its findings to writing
and to have a supplemental clerk’s record containing those findings filed with the
clerk of this court, together with a reporter’s record from the hearing, within 60
days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM